Hill, P. J.
(concurring). Decedent executed, published and declared the last sheet and certain attached sheets of paper comprising Exhibit A as her last will and testament, complying in all respects with the Decedent Estate Law (§ 21). Each of the witnesses to the will is disinterested and the testimony they gave is entitled to full credence. Each recalls that the will which the decedent signed and which they witnessed consisted of several sheets — how many or the manner of fastening neither took notice. Thus the decedent died after making some kind of a last will and testament. Exhibit A was found in her receptacle for papers. The last page, at least, was a part of her duly executed will.
This contest involves section 34 of the Decedent Estate Law which has to do with the revocation or alteration of a will. There is no nroof or assertion that the will was altered by the with*723drawal of any of the separate sheets, thus we are concerned solely with the asserted additions of provisions after the execution. The evidence, other than the general appearance of the will, has to do with an unimportant legacy appearing on page 4. “ To L. L. Allen of Watertown, N. Y. the Book called the Troubles in Kansas also papers of Allen genealogy.” The document offered for probate was executed on May 18, 1931. In June, 1934, a relative brought to decedent typewritten sheets of paper which it is asserted she spoke of as a genealogy of the Allen family and of which she procured copies. Miss Allen would not have revoked the entire will even if she had added a new page 4. (Lovell v. Quitman, 88 N. Y. 377; Matter of Wood, 144 App. Div. 259; Matter of Curtis, 135 id. 745; Matter of Ackerman, 129 id. 584.)
The circumstance concerning the typewritten sheets of genealogy does not negative the possession by Miss Allen prior to the execution of the will, of some documents or papers which to her mind comprised the genealogy of the Allen family. Another irregularity of the document is that pages 5 and 6 apparently are the work sheets, with certain omissions which appear in the final draft, pages 7 and 8. It is not hard to imagine that this elderly woman, by error, included the work sheets with the finished product. In Matter of Van Woert (147 App. Div. 483; modfd. and affd., 207 N. Y. 756; 176 App. Div. 940; affd., 222 N. Y. 527) one of the two typewritten sheets had been mutilated and changed, and they were no longer attached as at the time of execution, yet the document was admitted, as nothing was proven showing a revocation. This will is holographic, the sheets were joined in a bungling manner, but the text followed the paging.
The decree of probate should be affirmed. (Matter of Wood, supra).
Decree affirmed, with costs to respondents, payable out of the estate.